 



Exhibit 10.1
(VTECH LOGO) [v26000v2600000.gif]
MANUFACTURING AGREEMENT
Agreement made, entered into and effective as of the last date of signing, by
and between Novint Technologies Incorporated (hereinafter called Client), having
an office for the transaction of business in Albuquerque, New Mexico, USA, and
VTech Communications Ltd. (herein after called VTech), a limited company
existing under the laws of Hong Kong and having an office for the transaction of
business in Hong Kong, 23rd Floor, Tai Ping Industrial Centre, Block 1, 57 Ting
Kok Road, Tai Po, New Territories, Hong Kong.
Witnesses that, the parties hereto agree as follows:
ARTICLE 1.0 UNDERTAKING OF MANUFACTURE
VTech shall manufacture the Products for Client according to the design and
specifications provided by Client.
ARTICLE 2.0 DEFINITIONS

2.1   “Product” or “Products” shall mean each of the Products described on the
order forecast or the confirmed Purchase Orders from the client, as such
products may be changed, developed, improved or modified in accordance with the
terms of this Agreement from time to time by or on the behalf of either Client
or VTech, provided that the Client agrees to pay a mutually agreeable price
adjustment (increase or decrease) reflecting the cost of the changes,
developments, improvements or modifications versus the original cost and accepts
any reasonable related delivery schedule changes.   2.2   “Technical
Information” shall mean all technical know-how, information, data, drawings,
trade secrets, manufacturing and test data, and specifications involving or
relating to the manufacture, production, maintenance and operation of the
Products as have heretofore been or may hereafter be disclosed by Client to
VTech.   2.3   “Delivery” shall mean Delivery of Products to Client, F.O.B.
VTech factory, or to any other place with the prior written consent from Client,
which consent shall not be unreasonably withheld by Client, taking into account
any increased shipping costs.   2.4   “Engineering Change” shall mean any
change(s) to the electrical or mechanical design of the Product(s) and/or
manufacturing process therefor proposed by Client and/or VTech and which would
affect the cost, performance, reliability, safety, serviceability, appearance,
dimensions, tolerances, or composition of materials thereof. All such changes
shall include testing for reliability and safety.

ARTICLE 3.0 GENERAL

3.1   Client shall provide VTech with all Technical Information, which is
reasonably necessary to enable VTech to manufacture the Products, covered by
this Agreement.

Page 1 of 10



--------------------------------------------------------------------------------



 



3.2   VTech acknowledges that it does not obtain any right, title or interest in
or to the Technical Information or to any change, development, improvement, or
modification involving or relating to the Technical Information of Client made
or conceived exclusively by Client, other than is necessary for VTech to perform
its obligations hereunder.   3.3   Any changes to the Product(s) requiring
rework of the design or manufacturing process will be negotiated between the
parties.   3.4   VTech will package individual units of the Products according
to the Packaging Specification as defined by the appropriate Bill of Materials
or an acceptable substitute as may be agreed between Client and VTech.   3.5  
Client may make available to VTech certain materials for use in manufacturing
the Product, which VTech shall take for such purpose and pay therefore; with
price and payment terms to be negotiated between the parties.

ARTICLE 4.0 ORDERS. PRICE, AND PAYMENTS

4.1   The manufacture and sale of Products under this Agreement shall be
implemented through purchase orders placed by Client and accepted by VTech.
Client shall provide VTech with a separate Purchase Order for any Tooling
Charges necessary for the manufacture of the Product(s). Such Tooling Charges
will be clearly delineated and detailed to Client by VTech. Payment of the
Tooling Charges shall be made 50% in advance and the balance to be paid upon
completion and approval of tooling. Client shall own all such tooling, which
tooling VTech shall reasonably safeguard from loss or damage, and which tooling
VTech shall use only for production of Product(s) for Client and not for any
other purpose, and which tooling shall be delivered by VTech to Client or
Client’s designee at Client’s expense promptly upon Client’s written request.  
4.2   Client shall provide VTech with order forecasts six (6) months prior to
the desired date of delivery and shall issue a confirmed purchase order to VTech
at least four (4) months prior to the shipment date designated therein. When a
six-month forecast of orders is released, Client shall advise shipment method
(whether by sea or air) for the shipment to be effected within the month of
projected release.   4.3   According to Client’s rolling forecast and purchase
order, VTech shall procure material so as to meet the delivery in the first four
(4) months of the forecast. Furthermore, VTech shall render to Client a list of
long-lead time material within a week after receiving the rolling forecast from
Client. VTech shall seek approval from Client to procure the long lead time
material in order to meet the shipment forecast during the fifth to sixth month
or later and shall proceed with the procurement upon receipt of an approval from
Client. Any material, which is procured according to the forecast and the
approval of long lead time items, but subsequently not used due to cancellations
or rescheduling by Client will be the responsibility of Client. However, VTech
will apply its best effort to use any excess parts in other products ordered by
Client. VTech will use its reasonable efforts to maintain its inventory so as to
be able to meet the forecast and in a manner so as to minimize Client’s exposure
for potentially unused material.   4.4   For the first Purchase Order under this
Agreement, the F.O.B. price (Hong Kong) for Products covered hereby shall be as
set forth in Exhibit A. Unless otherwise stated, all prices are exclusive of:
(1) state and local sales, use and similar taxes; and (2) freight and insurance
charges.   4.5   Clients payment for Products purchased hereunder shall be
settled by an Irrevocable Letter of Credit at sight opened by Client with the
Bank of their choice, together with Purchase Order, in which letter of credit
shall be payable in the currency of the United States of America and shall

Page 2 of 10



--------------------------------------------------------------------------------



 



    name VTech as Beneficiary and which shall be redeemable by VTech. The
Irrevocable Letter of Credit allows VTech to draw with Beneficiary’s signed
statement worded as follows: “The amount drawn represents and covers the
material and /or merchandise purchased on behalf of Client relating to Purchase
Order with purchase order number of Client and partial drawings are permitted.”

ARTICLE 5.0 CHANGES TO ORDERS

5.1   No changes are allowed within 8 weeks from the date of scheduled
ex-factory date. 25% changes are allowed between 8 to 12 weeks from the date of
scheduled ex-factory date. Any changes are allowed beyond 12 weeks from the date
of scheduled ex-factory date. If there is any excess material created by the
Client due to the change, 1% carrying cost per month will be paid by the Client.
If the excess material is not consumed in six months, VTech will charge and bill
the Client for the cost of the material and the bill(s) should be paid within 30
days.   5.2   Engineering Changes (ECO’s and ECN’s) for processes or components
may be made by the Client or VTech. Such changes must be documented in writing
using forms and procedures to be agreed upon between VTech and Client. In the
case of a change precipitated by VTech, approval must be granted by Client
before the change is implemented. If an engineering change creates unused
material or order cancellations, all excess material shall be the responsibility
of Client.

ARTICLE 6.0 SHIPMENT

6.1   The VTech factory is in China and the port of export is in Hong Kong.  
6.2   Client may at its option and expense elect to have the Product(s) shipped
by airfreight, in which event VTech shall cooperate.   6.3   The title to and
risk of the Products shall transfer to Client when the Products reach the
Client’s facility, based on the F.O.B. terms and pricing.

ARTICLE 7.0 TESTS, QUALITY CONTROL AND INSPECTION

7.1   VTech will build the product according to IPC-A-610D and/or Test
Specifications as provided by Client and accepted by VTech.   7.2   Client will
inspect each shipment from VTech according to MIL-STD-105E, Single Sampling
Plan, Level II with an Acceptable Quality Level (AQL) of 1.0% for major defects
and 2.5% for minor defects. Client shall inspect each shipment and confirm
non-acceptance of the shipment within 15 days after receipt of the shipment. In
case a shipment fails to meet the quality criteria, Client shall notify VTech in
writing of the nature of the defect and VTech will use its reasonable efforts to
correct the problem and will confer with Client to reach agreement upon a
recovery plan.

ARTICLE 8.0 WARRANTY

8.1   VTech warrants to Client that all Products manufactured for Client under
this Agreement will strictly comply with the specifications and designs supplied
to VTech by Client and will be free from all defects in workmanship and
materials for a period of one year from the date of delivery. However, this
warranty will not cover defects caused by any additional manufacturing processes

Page 3 of 10



--------------------------------------------------------------------------------



 



    at Client or any third party, or by any actions of the Product’s end users.
VTech shall, at its option, either repair or provide replacement parts for the
defective Product qualified for this warranty.   8.2   There are no other
warranties than those stated in this Agreement. VTech disclaims all other
warranties to Client or third parties by virtue of this Agreement or otherwise,
either expressed or implied, including but not limited to implied warranties of
merchantability, of fitness for a particular purpose, and arising from usage of
trade or course of dealing or performance, with respect to the Products and
accompanying written materials. This limited warranty gives you specific legal
rights, you may have others which vary from state to state or country to
country.   8.3   Except as stated herein, in no event shall either party be
liable to the other, its suppliers, customers or any other third parties by
virtue of this Agreement or otherwise, for any damages whatsoever including any
consequential, incidental, indirect or special damages, whether based on
contract, tort, warranty or other legal or equitable grounds, including, without
limitation, damages for loss of business profits, business interruption, loss of
business information, or other pecuniary loss, arising out of the use of or
inability to use the Products, even if advised of the possibility of such
damages. Because some states or countries do not allow the exclusion or
limitation of liability for consequential or incidental damages, the above
limitation may not apply.   8.4   In no event will VTech’s aggregate liability
to Client or third parties for delayed delivery or failure to deliver Product(s)
exceed the cost of the delayed or undelivered Products as determined by the net
price invoiced to Client in respect of any single occurrence or series of
occurrences. Client understands that VTech’s charges depend in part on these
limitations.

ARTICLE 9.0 CONFIDENTIALITY

9.1   VTecft agrees that all confidential information, including, without
limitation, the Technical Information, furnished to it by or belonging to
Client, will be received and held in confidence by VTech and will be used by
VTech for the sole purpose of manufacturing the Products as set forth herein.
VTech shall take at least as stringent measures to safeguard such confidential
information or Technical Information as it uses for its own confidential
information. All such confidential information or Technical Information shall be
the sole and exclusive property of Client. VTech has or will require all of its
employees, consultants, agents, or others who have access to any of such
confidential information or Technical Information owned by Client to execute
agreements with it similar in content to this Article 9.1 and will exercise due
diligence to obtain compliance therewith.   9.2   VTech agrees that it will not
publish or otherwise use for its own benefit confidential information or
Technical Information received from Client without the prior written consent of
Client. The provisions of this Article 9 shall survive any expiration or
termination of this Agreement, but shall not apply to confidential information
of Client which (i) was known to VTech, as evidenced by its written records,
prior to the receipt of such confidential information, (ii) was publicly
available at the time of disclosure or subsequently becomes publicly available
through no fault of VTech or (iii) is subsequently disclosed to VTech by a third
party who is under no obligation of confidentiality to Client, (iv) is developed
by VTech independent of the received material from the Client.

ARTICLE 10.0 INDEMNIFICATION AND LIMITATION OF LIABILITY

10.1   VTech shall indemnify and hold the Client harmless from and against all
losses, costs, claims and damages relating to or arising out of any allegation
that VTech’s manufacturing processes furnished under this Agreement infringe or
violate any patent, copyright, trade secret or any other

Page 4 of 10



--------------------------------------------------------------------------------



 



    proprietary right provided that this indemnity shall not apply to any
infringement which is due wholly to VTech’s compliance with the design or
instruction furnished or given by the Client.   10.2   Client shall indemnify
and hold VTech harmless from and against all losses, costs, claims and damages
resulting from VTech’s reasonable compliance with the design or instruction
furnished or given by the Client. Client shall have no obligations to indemnify
and hold VTech harmless from and against any losses, costs, claims and damages
resulting from the willful misconduct or negligence of VTech or its agents.  
10.3   VTech shall indemnify and hold Client harmless from and against all
losses, costs, claims and damages resulting from the willful misconduct or
negligence of VTech or its agents.

ARTICLE 11.0 TERM OF AGREEMENT

11.1   This Agreement, which shall become effective upon the Effective Date,
shall continue for a period of eighteen (18) months after the date of first
Delivery to Client at the port of export, unless this Agreement is otherwise
terminated pursuant to Article 12 hereof, and shall be renewed every twelve
(12) months thereafter unless either party gives the other written notice of
termination at least one hundred twenty (120) days prior to the expiration of
the original term or any extension thereof.

ARTICLE 12.0 TERMINATION OF AGREEMENT

12.1   Client and VTech shall be entitled to terminate this Agreement and cancel
all outstanding purchase orders immediately upon written notice to the other
party on the occurrence of any of the following events:

  12.1.1   Client or VTech breaches any provision of this Agreement or fails to
perform any of its obligations hereunder, which breach or failure shall not have
been remedied by the breaching party within thirty (30) days after written
notice thereof;     12.1.2   under the law of any applicable jurisdiction,
Client or VTech becomes insolvent, suspends business or goes into liquidation,
bankruptcy or receivership or becomes a party to any procedure for the
settlement of its debts or to a dissolution proceeding, or the equivalent or any
of the foregoing in their own country; or     12.1.3   upon one hundred twenty
(120) days written notice to the other party following the merger or
consolidation of Client or VTech with, or the sale or assignment by Client or
VTech (or the sale or assignment by its stockholders) or a majority of its
voting stock to, or the sale, assignment, lease or other disposition of/or
voluntary parting with the control (whether in one transaction or series of
transactions) of a material portion of the assets of Client or VTech to any
person or entity except for sales or other dispositions of assets in the
ordinary course of business.

12.2   Client may cancel purchase releases under this Agreement for any reason
by notifying VTech in writing. Cancellation shall become effective after
twenty-four (24) hours following the sending by a telex or cable to VTech
promptly followed by VTech’s receipt from Client of a written cancellation
notice in the form of a registered air mail letter from Client, or thereafter
upon the date specified in such telex, cable, facsimile, or letter. VTech shall
cease operation on all existing purchase order(s) in accordance with the
cancellation notice. Client shall have no liability for cancelled purchase
orders other than as set forth in this subsection. In the event of a
cancellation under this subsection, Client will pay VTech for the materials and
labor costs incurred prior to the

Page 5 of 10



--------------------------------------------------------------------------------



 



    effective date of the cancellation for Products which are in process or
completed under the outstanding Client purchase orders, and VTech will deliver
to Client all completed products, assemblies in process, manuals, spare parts,
and all components processed on account of outstanding purchase orders. 12.3  
Upon termination of this Agreement, VTech shall promptly return to Client all
confidential information and related data that is then in the possession of
VTech, custody or control, including, but not limited to, all documentation
concerning the Product provided by VTech at any time during the term of this
Agreement, and VTech shall warrant to Client in writing, within ten (10) days of
returning all confidential information, that it no longer possesses any of the
Proprietary Information in any form.

ARTICLE 13.0 FORCE MAJEURE

13.1   Any failure of Client or VTech to comply with the terms of this Agreement
if such failure is caused by circumstances not directly under the control of the
party concerned, including but not limited to, failures resulting from force
majeure, acts of nature, natural disasters, fire, storm, flood, earthquake,
explosion, acts of the public enemy, war, rebellion, insurrection, sabotage,
epidemic, quarantine restrictions, riots, transportation embargoes, boycotts,
failures or delays in transportation or the mails, inability to secure necessary
materials (including but not limited to fuel), acts of any government, whether
national, state, local or otherwise, or any agency thereof, or judicial action,
shall be excused for performance continues, provided that the nonperforming
party makes a reasonable effort to anticipate the effect of the intervening
condition, and promptly performs when said condition ceases to exist. In the
event that any delivery of Product(s) is delayed by more than 60 days for event
under VTech control, then Client shall have the right but not the obligation to
at any time prior to the delivery of the delayed Product(s) (a) cancel the
corresponding Purchase Order, and Client shall pay only for that portion of the
delayed Product(s) actually completed.

ARTICLE 14.0 NOTICES

14.1   Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to be properly given when sent by registered air
mail, return receipt requested, or fax addressed as follows:

If to Client:
Tom Anderson
Chief Executive Officer
Novint Technologies Incorporated
4109 Bryan Avenue NW
Albuquerque, NM 87114
USA
Tel: 866-298-4420
Fax: 866-298-4420
If to VTech:
Andy Leung
Chief Executive Officer
VTech Communications Ltd. (Contract Manufacturing Services)

Page 6 of 10



--------------------------------------------------------------------------------



 



23/F, Tai Ping Industrial Centre
Block 1, 57 Ting Kok Road
Tai Po, N.T. Hong Kong
Tel: 852-26801000
Fax: 852-26677175
or to such other address as either party may give the other party notice of
pursuant to this Article 15.0. Any notice given by mail shall be deemed to have
been given on the tenth day after the mailing thereof; provided, however, that
if the contents of any such notice are sent by fax, such notice shall be deemed
to have been received on the business day following the date of such fax.
ARTICLE 15.0 GOVERNING LAW

15.1   It is expressly agreed that the validity, performance and construction of
this Agreement shall be governed by, and construed in accordance with, the laws
of New Mexico.

ARTICLE 16.0 WAIVERS: AMENDMENTS

16.1   No waiver of any right hereunder by either party shall operate as a
waiver of any other rights, or of the same right with respect to any subsequent
occasion for its exercise, or of any right to damages. No waiver by either party
of any breach of this Agreement shall be held to constitute a waiver of any
other breach or a continuation of the same breach. All remedies provided by this
Agreement are in addition to all other remedies provided by law. This agreement
may not be amended except by writing signed by each of the parties hereto.

ARTICLE 17.0 ASSIGNMENT

17.1   VTech shall be entitled to subcontract or assign some or all of its
rights and obligations hereunder, provided, however, that any such transfer
should not relieve VTech’s of its responsibilities hereunder incurred prior to
the assignment.   17.2   Any assignment by Client of any of its rights or
obligations hereunder without VTech’s prior written consent shall be void, which
consent shall not be unreasonably withheld or delayed or conditioned on the
payment of money beyond amounts required by this Agreement.

ARTICLE 18.0 SEVERABILITY

18.1   Every provision hereof is intended to be severable. The unenforceability,
invalidity, or illegality of any provision for any reason whatsoever, shall not
render the other provisions unenforceable, invalid or illegal. If any provision
of this Agreement is or becomes or is deemed invalid, illegal or unenforceable
under the applicable laws or regulations of any jurisdiction, either such
provision will be deemed amended to conform to applicable laws or regulations
or, if it cannot be so amended without materially altering the intention of the
parties, then either (a) it shall be stricken and the remainder of this
Agreement shall remain full force and effect, or (b) the party most
disadvantaged by such striking of the provision shall have the right to
terminate the Agreement immediately and be excused from those obligations that
would have arisen had the other party performed under the stricken provision.

ARTICLE 19.0 ENTIRETY

Page 7 of 10



--------------------------------------------------------------------------------



 



19.1   The foregoing Agreement by reference and purchase orders issued
hereunder, constitutes the entire agreement of the parties and supersedes and
cancels all prior communications, negotiations and agreements, oral and written,
with respect to the subject matter hereof.

Page 8 of 10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Client and VTech have caused this Agreement to be executed
by their respective officers duly authorized as of the date first written above.

(-s- Andy Leung sig) [v26000v2600001.gif]   (-s- Tom Anderson sig)
[v26000v2600002.gif]

Page 9 of 10



--------------------------------------------------------------------------------



 



Exhibit A
See Novint Purchase Order 1056 Dated December 13, 2006.

Page 10 of 10